Citation Nr: 0943467	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-02 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from January 1971 to March 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appellant and his wife testified before the undersigned 
Acting Veterans Law Judge via videoconferencing technology in 
October 2009.  A transcript of the hearing has been 
associated with the record.

The issue of entitlement to service connection for asthma is 
remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In an October 2009 statement, the appellant stated that he 
wished to withdraw his appeal for the issue of entitlement to 
service connection for diabetes mellitus.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to 
service connection for diabetes mellitus have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 
(2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal may be 
made by either the appellant or by his or her authorized 
representative.  A withdrawal of an appeal must be in 
writing.  It must include the name of the veteran, the 
applicable VA file number, and a statement that the appeal is 
being withdrawn.  38 C.F.R. § 20.204 (2009).

At his October 2009 hearing, it was stated that the appellant 
does not have a diagnosis of diabetes mellitus and that he 
wished to withdraw the issue on the record.  In a subsequent 
October 2009 written statement, the appellant again stated 
that he wished to withdraw his appeal for the issue of 
entitlement to service connection for diabetes mellitus.  The 
Board finds that the above statements qualifies as a valid 
withdrawal of the appeal in accordance with the provisions of 
38 C.F.R. § 20.204.

In light of the appellant's withdrawal, there remains no 
allegation of error of fact or law for appellate 
consideration on this issue.  Therefore, the Board does not 
have
jurisdiction to review the claim for service connection for 
diabetes mellitus.  Accordingly, the claim is dismissed.  


ORDER

The appeal for entitlement to service connection for diabetes 
mellitus is dismissed.  


REMAND

The appellant has appealed the denial of service connection 
for asthma.  At his October 2009 hearing, the appellant 
reported that he was treated at the MacGregor Clinic after 
service for his asthma.  The record also shows that the 
appellant has reported being treated at the Ben Taub Clinic 
for asthma.  The appellant has submitted authorization and 
consent forms to release the information from these clinics 
to the VA.  The Board notes that records from the MacGregor 
and Ben Taub clinic are not associated with the record and 
should be obtained.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  In light of VA's duty to 
assist, this issue is remanded for further evidentiary 
development.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request any outpatient 
treatment records for the appellant at the 
MacGregor Clinic and Ben Taub Clinic from 
1985.  The records should then be 
associated with the claims file.  If the 
records are unavailable verification of 
that fact should be noted for the record.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002).




____________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


